Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 10, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145401 & (12)(13)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  ANGELA NICOLE CLIFTON,                                                                                    Brian K. Zahra,
           Plaintiff-Appellee,                                                                                         Justices


  v                                                                  SC: 145401
                                                                     COA: 310760
                                                                     Genesee CC: 11-903663-DP
  JEREMY LEE JOHNSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motions for immediate consideration and for stay are
  GRANTED. The application for leave to appeal the June 19, 2012 order of the Court of
  Appeals remains pending.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 10, 2012                       _________________________________________
         p0710                                                                  Clerk